DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

“Disclosed is” should be omitted from the first line of the abstract.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ….

As to claim 1, Haukness discloses a resistive random access memory (RRAM) circuit (see Fig 7), comprising: 
an array of RRAM cells (see Fig 7 Ref 720), the array having one or more source lines (see Fig 7 Ref 704) and one or more bitlines (see Fig 7 Ref 705); a control circuit (see Fig 7 Refs 730, 740, and 760) operatively coupled with the array of RRAM cells to set an RRAM cell (see Fig 7 Ref 710) to a low resistance state (LRS) (see Para [0034]) in a set operation (see Para [0034]); and a current limiter (see Fig 7 Ref 741 and Para [0066]) operatively coupled with the control circuit to limit current (see Para [0066]) that is applied to a source line (see Fig 7 Ref 704 and Para [0061]) coupled to the RRAM cell, during (see Para [0061]) the set operation.

As to claim 2, Haukness discloses the RRAM circuit of claim 1, wherein: 
the current limiter is further to limit current applied to a bitline (see Fig 7 Ref 705 and Fig 1 Ref BL) to produce a controlled ramped bitline voltage (see Fig 9 Ref CURRENT LIMITED BY ACCESS TRANSISTOR) during the set operation for the RRAM cell (see Fig 9).

As to claim 3, Haukness discloses the RRAM circuit of claim 1, further comprising: 
an adjuster circuit (see Fig 7 Ref 706) operatively coupled with the current limiter to adjust a current limit of the current limiter (see Fig 7 Ref 706 and Para [0061]).

As to claim 4, Haukness discloses the RRAM circuit of claim 1, wherein: 
the current limiter comprises a current mirror (see Fig 7 Refs 741, 701, and 752,  and Para [0061]).

As to claim 5, Haukness discloses the RRAM circuit of claim 4, wherein 
the current mirror comprises: a diode-connected transistor (see Fig 7 Ref 747); and a current source or current sink (see Fig 7 Ref 752) configured to pull current through the diode-connected transistor (see Para [0061]).

As to claim 6, Haukness discloses the RRAM circuit of claim 5, wherein 
the current mirror further comprises: a mirroring transistor (see Fig 7 Ref 701) having a gate connected to a gate of the diode-connected transistor (see Fig 7 Refs 747), wherein 
the mirroring transistor mirrors the current pulled through the diode-connected transistor to generate a mirrored current (see Para [0061]).

As to claim 7, Haukness discloses the RRAM circuit of claim 6, further comprising: 
a switch-operated transistor (see Fig 7 Ref 745) configured to pass the mirrored current during a set pulse (see Para [0061]) applied to a gate of the switch-operated transistor (see Fig 7 Ref 745).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukness, US 20130215669 A1.

As to claim 8, Haukness discloses the RRAM circuit of claim 7, further comprising: 
a bitline selector (see Fig 7 Ref 730) configured to deliver the mirrored current to a selected bitline (see Fig 7 Ref 705 and Fig 1 Ref BL) and a resistor of at least one selected RRAM cell (see Fig 7 Ref 702).

Haukness does not appear to explicitly disclose multiplex

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that a bit line selector, as disclosed by Haukness, may be configured as a multiplexer. Examiner takes notice that using multiplexer to select bit lines is common and well known in the art.

As to claim 9, Haukness discloses the RRAM circuit of claim 8, wherein: 
the mirrored current charges up the selected bitline to a set voltage (see Fig 9 Ref BIT LINE VOLTAGE) during a ramp time (see Haukness annotated Fig 9 Ref First Interval below).


    PNG
    media_image1.png
    737
    790
    media_image1.png
    Greyscale

As to claim 10, Haukness discloses the RRAM circuit of claim 9, wherein: 
the ramp time is a function of the mirrored current (see Fig 9) and a parasitic capacitance of the selected bitline (see Para [0025]; The function corrects for the response time.).

As to claim 12, Haukness discloses the RRAM circuit of claim 9, wherein: 
after charging up the selected bitline to the set voltage during the ramp time, the mirrored current holds the selected bitline at the set voltage (see Fig 9) during a hold time (see Haukness annotated Fig 9 Ref Second Interval above).

As to claim 13, Haukness discloses the RRAM circuit of claim 12, wherein: 
the hold time is a function of the ramp time and the duration of the set pulse (see Fig 9 and Fig 7 Ref 701).

As to claim 14, Haukness discloses the RRAM circuit of claim 13, wherein: 
the hold time is a difference between the ramp time and the duration of the set pulse (see Haukness annotated Fig 9 Refs First Interval and Second Interval above)..

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukness, US 20130215669 A1, in view of Shih, US 20160358651 A1.

As to claim 15, Haukness discloses the RRAM circuit of claim 1, wherein: 
the RRAM cell comprises: an access transistor (see Fig 7 Ref 701), and a filament structure (see Fig 7 Ref 702 and Para [0003]; Filaments are present on both sides.) on a bitline side of the access transistor (see Fig 7 Ref 701).

Haukness does not appear to explicitly disclose the current limiter comprises a resistor on a source line side of the access transistor.

Shih discloses the current limiter comprises a resistor on a source line side of the access transistor (see Shih Figs 731 and 772, Para [0040]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that RRAM circuit, as disclosed by Haukness, may implement current limiting resistors, as disclosed by Shih. The inventions are well known variants of resistive memories implementing current mirrors, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Shih’s attempt to accurately replicate circuit elements (see Shih Para [0040]).

As to claim 16, Haukness and Shih disclose the RRAM circuit of claim 1, wherein: 
the RRAM cell comprises: an access transistor (see Fig 7 Ref 701), and a filament structure (see Fig 7 Ref 702 and Para [0003]; Filaments are present on both sides.) on a source line side of the access transistor (see Fig 7 Ref 701; Examiner takes notice that reversing the access transitory position in relation the resistive element is common and well know, and reversing positions is obvious (see MPEP 2144.04(VI)(A))); and 
the current limiter comprises a resistor on a bitline side of the access transistor (see Shih Figs 731 and 772, Para [0040]).

As to claim 17, Haukness and Shih disclose the RRAM circuit of claim 1, wherein: 
the RRAM cell comprises: an access transistor (see Fig 7 Ref 701), and a filament structure (see Fig 7 Ref 702 and Para [0003]) on a source line side of the access transistor (see Fig 7 Ref 701); and the current limiter comprises a resistor on the source line side of the access transistor (see Shih Figs 731 and 772, Para [0040]).

As to claim 18, Haukness and Shih disclose the RRAM circuit of claim 1, wherein: 
the RRAM cell comprises: an access transistor (see Fig 7 Ref 701), and a filament structure (see Fig 7 Ref 702 and Para [0003]) on a bitline side of the access transistor (see Fig 7 Ref 701); and the current limiter comprises a resistor on the bitline side of the access transistor (see Shih Figs 731 and 772, Para [0040]).

Allowable Subject Matter
Claim(s) 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Th prior art does not appear to disclose (as recited in claim 11):
the ramp time is the parasitic capacitance of the selected bitline divided by the mirrored current.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zidan, US 20180166134 A1 discloses a source line side of the access transistor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 09/24/2022